Detailed Action
	This action is responsive to an original application filed on 2/25/2020 with acknowledgement that this application is a 371 of PCT/JP2018/027587 and claims a priority date of 8/31/2017 to foreign application JP2017-168043.
	Claims 1-2, 4-11, and 13-15 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on August 18, 2022 is acknowledged.  Three pages of amended claims were received on 8/18/2022.  Claims 1 and 10-11 have been amended.  Claim 12 has been cancelled.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report that are not listed on an IDS or on form PTO-892 have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjuster” in Claims 1 and 11.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: An “adjuster” corresponds to the Page 36 Lines 13-16 of the Specification, “the microcomputer serving as adjuster 8 obtains the output of sensor 7 (hereinafter also referred to as a “sensor output”), and adjusts at least one of drive frequency f1 and a generation amount of liquid 50 in liquid supply unit 5 in accordance with the sensor output”.  Based on the disclosure and the claims as a whole the examiner interprets the “adjuster” in Claims 1 and 11 to be a microcomputer and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-75266 A to Oe et al (“Oe”) in view of US Patent 6,439,474 to Denen (“Denen”) and JP 2013-116444 A to Asano et al. (“Asano”).
As to Claim 1, Oe discloses a voltage application device (See Annotated Fig. 1) comprising a voltage application circuit (Fig. 1 # 4 “voltage applying means”, Machine Translation Page 6 “the voltage applying means 4 may be any means that applies the high frequency voltage to the liquid 13 supplied to the discharge electrode 1”, it is understood that the voltage application means #4 can be a circuit for applying voltage) that applies a voltage to a load (See Annotated Fig. 1) the load including a discharge electrode (Fig. 1 #1 “discharge electrode”) that holds liquid (Fig. 1 #13 “liquid”), the voltage application circuit generating discharge in the discharge electrode (Machine Translation Page 5 “the voltage applied to the discharge electrode 1 changes periodically and the voltage applied to the liquid 13 held by the discharge electrode 1 temporarily falls below the discharge start voltage”), 
wherein, during a drive period, the voltage application circuit periodically changes a magnitude of the voltage applied (See Fig. 3) to the load at a drive frequency within a predetermined range including a resonance frequency of the liquid (Machine Translation Page 4 “The applied voltage changes periodically as shown in FIG. 3, and the frequency is set to 0.1 to 10 Hz which is the natural frequency of water supplied to the discharge electrode”), the voltage application circuit mechanically vibrating the liquid (Machine Translation Page 4 “When the tailor cone grows in this way and the charge concentrates on the tip of the tailor cone, the water at the tip of the tailor cone receives a large amount of energy (the repulsive force of the high-density charge) and exceeds the surface tension repeat splitting and scattering. As a result, negatively charged nanometer-sized charged fine particle water is generated”), and
during the drive period, the magnitude of the voltage changes within a range and the magnitude is greater than 0 V within the range (See Fig. 3.  The voltage changes from -3 kV to -5 kV.  Magnitude is a vector length that is measured as a distance from zero and is thus understood to be a quantity that is greater than or equal to 0.  Therefore, while the direction of the voltage is negative and the overall value of the voltage changes within a range that is less than 0 V, the magnitude of the voltage changes within a range that is between 3 kV and 5 kV and is thus greater than 0),
the liquid includes dew condensation water that is located on a surface of the discharge electrode (See Machine Translation of Description Page 4 “water vapor in the air condenses on the tip of the discharge electrode 1 and water (condensation water) adheres to the discharge electrode 1”), and
the voltage application device further includes an adjuster (See Annotated Fig. 1, the adjuster is #7 “Peltier Unit” which is understood to be an output device that is equivalent to a computer, Machine Translation Page 3 “As shown in FIG. 2, the Peltier unit 7 includes a pair of Peltier circuit boards 8 and a BiTe thermoelectric element 9 sandwiched between the two Peltier circuit boards 8. Each Peltier circuit board 8 is a circuit in which a circuit is formed on one side of an insulating plate made of alumina or aluminum nitride having high thermal conductivity. Both Peltier circuit boards 8 face each other so that their circuits face each other. A large number of thermoelectric elements 9 are provided side by side between the two Peltier circuit boards 8, and the adjacent thermoelectric elements 9 are electrically connected by the circuits of the Peltier circuit boards 8 on both sides”) that is configured to adjust a generation amount of the dew condensation water (See Machine Translation of Description Page 4 “When the thermoelectric element 9 of the Peltier unit 7 is energized through a Peltier input lead wire (not shown), the other Peltier circuit board provided with the radiation fins 6 from the side of the Peltier circuit board 8 provided with the insulating plate 5 is provided. Heat moves toward the side 8, thereby cooling the insulating plate 5. The insulating plate 5 is cooled in this manner, whereby the discharge electrode 1 is cooled. As a result, water vapor in the air condenses on the tip of the discharge electrode 1 and water (condensation water) adheres to the discharge electrode” thus it is understood that that the Peltier unit is configured to adjust a generation amount of the dew condensation water by cooling the insulating plate.).
Furthermore, it would have only required routine optimization to determine an optimal range that the magnitude of the voltage changes within during a drive period from a finite number of identified, predictable solutions for having effective electrostatic atomization of liquid, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II. 
Regarding Claim 1, Oe does not disclose the voltage application device comprising a control circuit configured to control the voltage application circuit, wherein the control circuit is configured to monitor an output current of the voltage application circuit, and periodically reduce energy to be input to the voltage application circuit, when the output current is greater than or equal to a threshold, such that the discharge occurs intermittently in accordance with the drive frequency.
However, Denen discloses a voltage application device (Fig. 1 #10 “piezoelectric element”) comprising a control circuit (See Annotated Fig. 10) configured to control a voltage application circuit (See Annotated Fig. 10), wherein the control circuit is configured to monitor an output of the voltage application circuit (Per Col. 11 Line 6 an output voltage is monitored), and periodically reduce energy to be input to the voltage application circuit (Col. 16 Line 8-9), when the output is greater than or equal to a threshold (Col. 11 Lines 1-7), such that discharge occurs intermittently in accordance with a drive frequency (Col. 15 Lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage application device of Oe to include a control circuit configured to control the voltage application circuit, wherein the control circuit is configured to monitor an output of the voltage application circuit, and periodically reduce energy to be input to the voltage application circuit, when the output is greater than or equal to a threshold, such that the discharge occurs intermittently in accordance with the drive frequency, as taught by Denen, for the purpose of enhancing delivery of discharge without incurring reduced efficiency (Col. 16 Lines 8-14).
Denen does not specifically teach wherein the output monitored by the voltage application circuit is an output current (Per Col. 11 Line 6 an output voltage is monitored).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the voltage application device of Oe modified by the control circuit of Denen as applied above monitor either an output voltage or an output current of the voltage application circuit, since it is known based on Ohm’s law that the output voltage of a circuit and the output current of a circuit are directly and proportionally related.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor an output current of the voltage application circuit, and periodically reduce energy to be input to the voltage application circuit, when the output current is greater than or equal to a threshold, as doing so would accomplish the same function as monitoring an output voltage of the voltage application circuit, and periodically reducing energy to be input to the voltage application circuit, when the output voltage is greater than or equal to a threshold.
Regarding Claim 1, in reference to the discharge device of Oe in view of Denen as applied above, Oe does not disclose wherein the adjuster is configured to adjust a generation amount of the dew condensation water based on at least one of a temperature and a humidity (See Machine Translation of Description Page 4, adjusting a generation amount of the dew condensation water based on temperature or humidity is not disclosed).
However, Asano discloses a voltage application device (See Fig. 5) comprising a voltage application circuit (Fig. 5 #14 “voltage application unit”) that applies a voltage to a load (See Machine Translation of Description Page 2 “voltage application unit 14 is connected to the discharge electrode 2, and a voltage for electrostatic atomization is applied from the voltage application unit 14 to the discharge electrode 2”) including a discharge electrode (Fig. 5 #2 “discharge electrode”) that holds liquid (Fig. 5 #W “condensed water”), wherein the liquid includes dew condensation water that is located on a surface of the discharge electrode (See Machine Translation of Description Page 3 “When a voltage is applied to the discharge electrode 2 to which the dew condensation water W adheres in this way so that the voltage application unit 14 periodically changes the electrostatic atomization phenomenon in the dew condensation water W”), and the voltage application device further includes an adjuster (Fig. 5 #22 “humidity control means”, based on Machine Translation of Description Page 5 disclosing measured humidity percentages it is understood that the humidity control means includes a humidity sensor and can be considered equivalent to a microcomputer.) that is configured to adjust a generation amount of the dew condensation water based on at least one of a temperature and a humidity (See Machine Translation of Description Page 5 “when the humidity of the surrounding space is 90% RH or more, the amount of the dew condensation water W adhering to the discharge electrode 2 is maintained within the range of 0.02 to 0.08 mm3.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage application device of Oe in view of Denen as applied above to have the adjuster of Oe configured to adjust a generation amount of the dew condensation water based on a humidity, as taught by Asano, for the purpose of maintaining a liquid retention amount at the discharge electrode within a desired range (Machine Translation Page 6 “By these means, the liquid retention amount at the discharge electrode 2 is maintained within a desired range”).
As to Claim 2, in reference to the voltage application device of Oe in view of Denen and Asano as applied to Claim 1 above, Oe further discloses wherein a differential value between a maximum value and a minimum value of the voltage during the drive period is greater than or equal to ½ of the maximum value of the voltage (See Fig. 3 where the differential value between a -3 kV maximum value of the voltage and a -5 kV minimum value of the voltage is 2 kV, which is greater than the -1.5 kV half of the maximum value of the voltage).
As to Claim 4, in reference to the voltage application device of Oe in view of Denen and Asano as applied to Claim 1 above, Oe does not specifically disclose wherein the predetermined range is a range of full width at half maximum (FWHM) in a frequency characteristic of vibration of the liquid.
However, it would have only required routine optimization to set the predetermined range to a range of full width at half maximum in a frequency characteristic of vibration of the liquid out of a finite number of identified, predictable solutions for having measurable and effective electrostatic atomization of liquid, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  
As to Claim 5, in reference to the voltage application device of Oe in view of Denen and Asano as applied to Claim 1 above, Oe further discloses wherein the voltage application circuit changes the drive frequency within the predetermined range (Machine Translation Page 2 “it is preferable that the said electric field control means changes the intensity | strength of the electric field produced by the said voltage application periodically with a frequency of 0.1-10 Hz”). 
As to Claim 6, in reference to the voltage application device of Oe in view of Denen and Asano as applied to Claim 1 above , Oe further discloses wherein the maximum value of the voltage during the drive period is capable of being adjusted to be less than or equal to a specified voltage value in such a way that a generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a specified value (Machine Translation Page 2 “Further, it is preferable that the electric field intensity control means periodically changes the voltage applied to the liquid by the voltage application means, and periodically changes the intensity of the electric field generated by the voltage application”, Machine Translation Page 5 “since the energy applied to the liquid 13 held on the discharge electrode 1 from the voltage applying means 4 is used to generate a large amount of charged fine particle water, the amount of ozone generated can be suppressed. Moreover, since the voltage applied to the discharge electrode 1 changes periodically and the voltage applied to the liquid 13 held by the discharge electrode 1 temporarily falls below the discharge start voltage, arc discharge continues to occur”, thus it is understood that the maximum value of the voltage during the drive period can be adjusted to be less than or equal to a certain voltage value such that the generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a certain value to suppress ozone generation). 
As to Claim 7, in reference to the voltage application device of Oe in view of Denen and Asano as applied to Claim 1 above, Oe further discloses wherein a volume of the liquid during the drive period is capable of being adjusted to be greater than or equal to a specified volume in such a way that a generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a specified value (Machine Translation Page 7 “the liquid supply means is not limited to the Peltier unit 7, and a known technique such as supplying water from a water reservoir constituted by a tank or the like to the discharge electrode 1 using a capillary tube or the like may be used”, thus it is understood that the volume of liquid during the drive period can be changed to be greater than or equal to a certain known volume, in such a way that a generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a certain known value). 
As to Claim 8, in reference to the voltage application device of Oe in view of Denen and Asano as applied to Claim 1 above, Oe further discloses a discharge device (Fig. 1, Title “Electrostatic Atomiser”) comprising: 
the voltage application device according to Claim 1 (Fig. 1 #4). 
As to Claim 9, in reference to the discharge device of Oe in view of Denen and Asano as applied to Claim 8 above, Oe further discloses comprising a liquid supply unit (Fig.1 # 5 “insulating plate”) that supplies the liquid to the discharge electrode (See Machine Translation Page 4 “When the thermoelectric element 9 of the Peltier unit 7 is energized through a Peltier input lead wire (not shown), the other Peltier circuit board provided with the radiation fins 6 from the side of the Peltier circuit board 8 provided with the insulating plate 5 is provided. Heat moves toward the side 8, thereby cooling the insulating plate 5. The insulating plate 5 is cooled in this manner, whereby the discharge electrode 1 is cooled. As a result, water vapor in the air condenses on the tip of the discharge electrode 1 and water (condensation water) adheres to the discharge electrode 1” thus the insulating plate supplies liquid to the discharge electrode).
As to Claim 10, in reference to the discharge device of Oe in view of Denen and Asano as applied to Claim 9 above, Oe further discloses wherein the liquid supply unit cools down the discharge electrode, and generates dew condensation water serving as the liquid on the surface of the discharge electrode (Machine Translation Page 4 “When the thermoelectric element 9 of the Peltier unit 7 is energized through a Peltier input lead wire (not shown), the other Peltier circuit board provided with the radiation fins 6 from the side of the Peltier circuit board 8 provided with the insulating plate 5 is provided. Heat moves toward the side 8, thereby cooling the insulating plate 5. The insulating plate 5 is cooled in this manner, whereby the discharge electrode 1 is cooled. As a result, water vapor in the air condenses on the tip of the discharge electrode 1 and water (condensation water) adheres to the discharge electrode 1”). 
Furthermore, Asano discloses comprising a sensor (#18 “current sensor”.  See Machine Translation of Description Page 5 “the same current sensor 18 as in the first embodiment is provided, and the heating of the heater 26 is controlled based on the retained amount of the dew condensation water W estimated from the detection result of the current sensor 18, thereby controlling the humidity.  By controlling, the retention amount of the dew condensation water W may be controlled.) that measures the at least one of the temperature and the humidity (See Machine Translation of Description Page 5 which states “when the humidity of the surrounding space is 90% RH or more, the amount of the dew condensation water W adhering to the discharge electrode 2 is maintained within the range of 0.02 to 0.08 mm3.”.  Since measured humidity values are disclosed, it is understood that a sensor that measures humidity is included.).
As to Claim 11, in reference to the discharge device of Oe in view of Denen and Asano as applied to Claim 10 above, Oe further discloses comprising a frequency adjuster that is configured to adjust the drive frequency (“The applied voltage changes periodically as shown in FIG. 3, and the frequency is set to 0.1 to 10 Hz” thus it is understood that the frequency is adjusted by a means for adjusting frequency that can be part of voltage applying means 4 which is an output device that is equivalent to a computer).
Regarding Claim 11, Oe in view of Denen and Asano does not disclose wherein the frequency adjuster is configured to adjust the drive frequency based on an output of the sensor (Oe does not disclose the frequency adjuster adjusting the drive frequency based on an output of any sensor).
However, Asano further discloses wherein a frequency adjuster is configured to adjust a drive frequency based on an output of the sensor (See Machine Translation of Description Page 5 “dew condensation water is held in the discharge electrode 2 within a range of 0.02 to 0.08 mm3, and a predetermined frequency within a range of 0.1 to 10 Hz with respect to this dew condensation water W is obtained”.  Thus, it is understood that the dew condensation water amount is understood to correspond to a humidity output of the sensor, and the frequency is adjusted accordingly.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency adjuster of Oe in view of Denen and Asano as applied above such that the frequency adjuster is configured to adjust the drive frequency based on an output of the sensor, as taught by Asano, for the purpose of generating a large amount of charged fine particle water (See Machine Translation of Description of Page 5).
Regarding Claim 11, Oe in view of Denen and Asano as applied above does not disclose wherein the frequency adjuster (Part of voltage applying means 4 of Oe) is part of the adjuster (Peltier Circuit #7 of Oe).  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjuster 7 of Oe to include the frequency adjuster that is part of 4 of Oe, as doing so would allow the adjuster of Asano and the frequency adjuster of Oe to continue to function as intended and it has been held that that the use of a one piece construction instead of a multiple piece construction was a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Such a modification could be made by including the Peltier circuit 7 and voltage application circuit 4 on a shared circuit board without interfering with the function of the voltage application device.
As to Claim 13, in reference to the discharge device of Oe in view of Denen and Asano as applied to Claim 8 above, Oe further discloses comprising a counter electrode (Fig. 1 #2 “counter electrode”) that is disposed to face the discharge electrode (Machine translation Page 1 “This electrostatic atomizer includes an atomizing electrode, a counter electrode facing the atomizing electrode”) via a gap (See Annotated Fig. 1),
wherein the voltage is applied between the discharge electrode and the counter electrode (Machine Translation Page 4 “the voltage applied between the discharge electrode 1 and the counter electrode 2 causes a Coulomb force between the water held at the tip of the discharge electrode 1 and the counter electrode 2”), and the discharge is generated between the discharge electrode and the counter electrode (Machine Translation Page 6 “the counter electrode 2 of the present embodiment is provided to increase the electric field strength between the discharge electrode 1 and generate a large amount of charged fine particle water”).
As to Claim 14, in reference to the discharge device of Oe in view of Denen and Asano as applied to Claim 8 above, Oe further discloses wherein the liquid is electrostatically atomized due to the discharge (Machine Translation Page 2 “The present invention relates to an electrostatic atomizer that generates charged fine particle water”). 
As to Claim 15, in reference to the voltage application device of Oe in view of Denen and Asano as applied to Claim 1 above, Oe further discloses wherein, during the drive period, the magnitude of the voltage is always greater than 0 V within the range (See Fig. 3.  The voltage changes from -3 kV to -5 kV.  Magnitude is a vector length that is measured as a distance from zero and is thus understood to be a quantity that is greater than or equal to 0.  Therefore, while the direction of the voltage is negative and the overall value of the voltage changes within a range that is less than 0 V, the magnitude of the voltage changes within a range that is between 3 kV and 5 kV and is thus greater than 0).  Furthermore, it would have only required routine optimization to determine an optimal range that the magnitude of the voltage changes within during a drive period from a finite number of identified, predictable solutions for having effective electrostatic atomization of liquid, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.

    PNG
    media_image1.png
    622
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    773
    714
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Regarding Claim 1, applicant argues that Oe does not disclose or suggest that the Peltier unit can in any way be used to control the amount of condensation of the discharge electrode 1.  This argument is not found persuasive because Oe discloses in Machine Translation of Description Page 4 “When the thermoelectric element 9 of the Peltier unit 7 is energized through a Peltier input lead wire (not shown), the other Peltier circuit board provided with the radiation fins 6 from the side of the Peltier circuit board 8 provided with the insulating plate 5 is provided.  Heat moves toward the side 8, thereby cooling the insulating plate 5. The insulating plate 5 is cooled in this manner, whereby the discharge electrode 1 is cooled.  As a result, water vapor in the air condenses on the tip of the discharge electrode 1 and water (condensation water) adheres to the discharge electrode”.  Therefore, it is understood that that the Peltier unit is configured to adjust a generation amount of the dew condensation water by cooling the insulating plate, and that the generation amount of dew condensation water can change based on how much and for how long the insulating plate is cooled.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        September 1, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752